Citation Nr: 0948774	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-06 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

Entitlement to service connection for bone cysts of the 
bilateral feet. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 1974 to 
October 1982.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that in pertinent part denied service 
connection for bone cysts of the right and left feet. 


FINDINGS OF FACT

1.  The Veteran did not clearly and unmistakably have a foot 
disorder prior to service and is not shown to have had any 
foot problems during service.

2.  Bone cysts of the bilateral feet were not diagnosed until 
years after separation from service and are not shown to be 
etiologically related to service.


CONCLUSION OF LAW

Bone cysts of the bilateral feet are not due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
a June 2006  correspondence.  This letter detailed the 
elements of a service connection claim, described the 
evidence and information necessary to substantiate the claim, 
and set forth the respective responsibilities of VA and the 
Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO informed the 
Veteran of the disability rating and effective dates in the 
June 2006 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issue decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examination in June 2006.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

 In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bone cysts of the bilateral 
feet. 

The Veteran's service treatment record (STR) includes a self-
reported Report of Medical History in January 1974 in which 
the Veteran denied any history of foot trouble or any bone or 
joint deformity; the Report of Medical Examination in January 
1974 shows clinical evaluation of the feet as "normal."  
There is no indication in the STR of bone cysts or any 
complaints related to the Veteran's feet during service.  A 
separation examination is not of record; however, in March 
1987 the Veteran underwent a physical examination for 
entrance into the Army Reserve during which he denied history 
of foot problems and his feet were again clinically evaluated 
as "normal."

Private medical records from Dr. JJM, dated in August 1997, 
show treatment for fractures to the third and fourth 
metatarsal joints of the left foot while playing soccer.  Dr. 
JJM noted there was no previous history of broken bones.

The Veteran had a VA examination of the feet in April 1998 
during which he reported chronic bilateral foot pain since 
discharge from service, although he denied medical attention 
prior to the soccer injury in August 1997 X-ray of the right 
foot was normal, while X-ray of the left foot showed old 
healed fractures of the third and fourth metatarsals.  The 
examiner diagnosed old healed fractures of the left third and 
fourth metatarsals.

The file contains a letter from Dr. TF, the Veteran's private 
podiatrist, dated in May 2001 stating that Dr. TF had been 
treating the Veteran since March of that year for inflamed 
first toe joint, initially diagnosed as gout but later 
determined to be bone cysts of the right and left first 
metatarsal head, right worse than left.  Dr. TF stated that 
during the Veteran's military service he had put excessive 
force on the feet, which accelerated the Veteran's pathology 
and caused the bone cysts to become larger and was now 
causing him near-disability at times.

Thereafter, the Veteran underwent a VA examination by a 
podiatrist in June 2006 during which he denied any foot 
injuries during service but endorsed having been treated for 
left metatarsal bone cyst in approximately 2000.  The 
examiner performed a clinical examination and noted 
observations in detail.  The examiner noted there was 
confusion regarding which foot was involved.  Magnetic 
resonance imaging (MRI) in March 2001 had shown moderate 
osteoarthritis of the right, not left, first metatarsal 
joint, but the Veteran reported his condition was most 
symptomatic on the left.  The examiner diagnosed degenerative 
subchondral bone cyst and osteoarthritis of the right first 
metatarsophalangeal joint; the examiner did not diagnose any 
disorder of the left foot although the Veteran complained the 
left foot was the more symptomatic.   
 
The Veteran has shown medical evidence of disorders of the 
bilateral feet; accordingly, the first element of service 
connection is satisfied.  However, a veteran seeking 
disability benefits must establish not only the existence of 
a disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

In this case, the Veteran's private podiatrist stated that 
excessive forces on the Veteran's feet during service 
accelerated the Veteran's pathology, which appears to assert 
the Veteran had a preexisting foot disorder that was 
aggravated by active service.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992). 

There is no indication as to how the Veteran's private 
podiatrist arrived at the conclusion the Veteran had a foot 
disorder prior to service, and the Veteran has never asserted 
such a preexisting disorder in any of his correspondence to 
VA.  

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  By 
"clear and unmistakable evidence" it is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

In this case, STRs clearly document the Veteran had 
"normal" feet at the time of his entry into active service, 
and there is no indication of any trauma during active 
service.  Further, in March 1987, nearly five years after 
discharge from service, he denied any current foot problems 
and clinical evaluation of the feet was once again 
"normal."  The Board concludes it is not shown by clear and 
unmistakable evidence that the Veteran had a preexisting foot 
disorder that was aggravated during active service.

The Board accordingly finds the opinion of Dr. JJM to be 
unpersuasive, given that the opinion presupposes a 
preexisting injury that is not supported by any evidence of 
record.  Further, Dr. JJM provided no clinical rationale 
whatsoever in determining a relationship between the 
Veteran's current disorder and active service; a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has considered the Veteran's subjective history as 
documented in his correspondence to VA and his statements to 
various medical providers.

There is no medical evidence of any foot disorder prior to 
the Veteran's soccer injury in 1997.  However, the Veteran 
has reported chronic pain since service, and symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  Savage v. Gober, 10 Vet.  App. 488 496 
(1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Further, a layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Also, the Board may not ignore a 
veteran's testimony simply because he or she is an interested 
party and stands to gain monetary benefits; personal interest 
may, however, affect the credibility of the evidence.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case the Veteran specifically denied any history of 
foot problems in 1987, five years after discharge from 
service, and was found on examination at that time to have 
"normal" feet.  Accordingly, his subsequent assertions of 
chronic pain since discharge from service are inconsistent 
with objective evidence of record and therefore not credible.

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, at least 
five years passed after discharge from service without any 
evidence of foot problems.  This passage of years is evidence 
against a relationship between the claimed disorder and 
military service.

In sum, the Board finds that though the Veteran has current 
diagnoses of bone cysts the evidence does not show any foot 
condition that preexisted his military service and was 
aggravated by such service, and also does not show any 
relationship between the Veteran's military service and his 
current bone cysts.  Therefore, service connection for bone 
cysts of the bilateral feet must be denied.   

Because the evidence preponderates against the claim the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. 49, 55; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for bone cysts of the bilateral feet is 
denied. 



____________________________________________
JOHN H. NILON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


